FILED IN
                                                                                        ^thCOU^OFAPPEAUS
                                 DISTRICT ATTORNEY'S OFFICE
                                              Fort Bend County, Texas
                                                                                              JAN - 2 m*
                                                                                         CHRISTOPHER A. PRiNE
                                                                                                   CLERK

JOHNF.HEALEY,JR.                                                                                      (281)341-4460
   District Attorney                                                                              Fax (281) 238-3340


       December 30, 2014

       Fourteenth Court of Appeals
       301 Fannin, Ste 245
       Houston, Texas, 77002

       CERTIFIED MAIL RECEIPT #: 7010 1870 0002 1315 9728

       Re:    In re Lorenza Andre Sam
             Cause No. 14-13-00840-CR

       Dear Mr. Prine:


      The State requests leave to borrow the reporter's and clerk's record from the Court to
      insure it is using the appellate record filed with this Court in preparing its appellate brief.
      Please have the appellate record sent to the undersigned assistant district attorney for this
      purpose. The undersigned will promptly return the record when done.

      Thank you for your kind assistance in these matters.


       Sincerely,

      John F. Healey
      District Attorney
                                                              \p\^
      John J. Harrity III
      SBN#09133100
      Assistant District Attorney
      john.harritv(g>fortbendcountytx.gov


      cc: J. Sidney Crowley
          Attorney for Appellant




             Mailing: 301 Jackson • 1422 Eugene Heimann Circle, Suite 20234 • Richmond, TX 77469-3108